Citation Nr: 0124457	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  01-06 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
August 1945 as well as from July 1948 to June 1952. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office & Insurance Center 
(RO&IC) in St. Paul, Minnesota, which denied the veteran's 
claim seeking entitlement to service connection for a back 
disability.

By rating decision dated January 1999, the RO denied the 
veteran's claim of service connection for shell fragment 
wounds to the left shoulder and abdomen on the basis that it 
was not well grounded.  Although, to date, the veteran has 
not appealed that determination, since that time, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was enacted.  This law provides, among 
other things, that any veteran whose claim was denied or 
dismissed by VA and which became final during the period from 
July 14, 1999, to November 9, 2000, on the basis that it was 
not well grounded, as that term was formerly used in 
38 U.S.C.A. § 5107 (a) (1999), may have his or her claim 
readjudicated pursuant to the new law.  In light of the newly 
enacted statute, the veteran is hereby advised that if he 
wishes to have his claim readjudicated under the new law, he 
must affirmatively communicate that intent, and his request 
must be received by VA no later than November 9, 2002.  
Veterans Claims Assistance Act of 2000, Publ L. No. 106-475, 
§  7 (b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions).









REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

At the veteran's May 2001 VA examination, the examiner opined 
that the veteran's lower extremity disabilities could not 
have caused his back disabilities.  However, pursuant to 
Allen v. Brown, 7 Vet. App. 439 (1995), the veteran has also 
asserted that his back disabilities were aggravated by his 
service-connected lower extremity disabilities.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may consider only independent 
medical evidence to support Board findings.  If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Also, as the Court noted in Massey v. Brown, 7 
Vet.App. 204 (1994), rating decisions must be based on 
medical findings that relate to the applicable criteria.

Accordingly, the veteran's claim should be remanded for a VA 
opinion as to whether his back disorders were aggravated by 
his service-connected shell fragment wounds to the left and 
right legs, and left foot and second toe.  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  The VCAA is now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 5107 (West Supp. 2001).  
The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

The Court has indicated that questions as to the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), must be 
addressed by VA in the first instance.  Holliday v. Principi, 
14 Vet. App. 280 (2001).  Regulations have been implemented 
to implement the VCAA.  66 Fed. Reg. 45620-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  
Accordingly, on remand, the RO must comply with all 
notification and development procedures contained in the VCAA 
and in the regulations implementing the VCAA.  

It is noted that in a February 2001 statement, the veteran 
indicated that a Dr. A. Flaten gave him specific 
recommendations regarding his back in 1952, and that he had 
had an appointment with a chiropractor, P. D. O'Keefe.  In 
the veteran's April 2001 hearing, he clarified that the 
appointment had been in 1993.  In December 2000, the RO&IC 
informed the veteran of the need to submit the names and 
addresses of any doctors who had treated him on the enclosed 
VA Form 21-4142s.  However, the veteran submitted signed VA 
Form 21-4142s which were blank.  In light of the need to 
obtain the aforementioned medical opinion pursuant to Allen 
v. Brown, 7 Vet. App. 439 (1995), the RO&IC should again send 
the veteran a letter asking that he submit the names and 
addresses of any doctors or chiropractors who treated him 
which are not already of record, especially records belonging 
to Dr. A. F. and the chiropractor, P. D. O'K.


To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO&IC and any physician to whom 
this case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO&IC should obtain all relevant 
current medical records regarding the 
veteran's back.  In particular, the RO&IC 
should attempt to obtain any treatment 
records from Dr. A. F. and the 
chiropractor, P. D. O'K.  

3.  The veteran's claims folder should be 
returned to the examiner who prepared the 
veteran's May 2001 VA examination.  If 
said examiner is not available, the 
claims folder should be delivered to 
another appropriate VA examiner.  The 
examiner must thoroughly review the 
claims folder in conjunction with 
evaluating the veteran.  The examiner 
should specifically answer the following 
question:

Regarding the veteran's osteoporosis 
with multiple compression fractures 
and sclerosis of the sacroiliac 
joints diagnosed at his May 2001 VA 
examination, did the veteran's 
service-connected shell fragment 
wounds to the right and left legs, 
and left foot and second toe 
aggravate such back disorders beyond 
the natural progression of such 
disorders?  All opinions expressed 
should be supported by reference to 
pertinent evidence.

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner can not answer the above 
question, he should so state.  

4.  The RO&IC must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) (West Supp. 2001) 
and at 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. § 3.159) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer any pertinent formal or informal 
guidance provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  After the development requested above 
has been completed, the RO&IC should 
review the veteran's claims folder and 
ensure that all the foregoing development 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  Upon completion of the above, the 
RO&IC should review the evidence of 
record and enter its determination with 
respect to the veteran's claim for 
service connection for a back disability.  
The RO&IC should consider the veteran's 
claim on a direct and secondary basis as 
well as pursuant to Allen v. Brown, 7 
Vet. App. 439 (1995).  In the event that 
the claim is not resolved to the 
satisfaction of the appellant, the RO&IC 
must issue a supplemental statement of 
the case, a copy of which should be 
provided the veteran, and his 
representative.  After the veteran and 
his representative have been given an 
opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




